United States Court of Appeals
                                  For the First Circuit
                                     _____________________
No. 18-1559

                         MARK R. THOMPSON; BETH A. THOMPSON,

                                       Plaintiffs, Appellants,

                                                 v.

                                   JP MORGAN CHASE, N.A.,

                                       Defendant, Appellee.
                                       __________________

                                               Before

                                       Howard, Chief Judge,
            Torruella, Boudin, Lynch, Thompson, Kayatta, and Barron, Circuit Judges.
                                      __________________

                                       ORDER OF COURT

                                      Entered: July 29, 2019

       In light of the July 29, 2019 order withdrawing this court's opinion of February 8, 2019 and
vacating the judgment, Appellee JPMorgan Chase Bank, N.A.'s petition for panel rehearing and
rehearing en banc is denied as moot.

                                                        By the Court:

                                                        Maria R. Hamilton, Clerk


cc:
Hon. Rya W. Zobel
Robert Farrell, Clerk, United States District Court for the District of Massachusetts
Francis V. Kenneally, Clerk, Massachusetts Supreme Judicial Court
Todd Steven Dion
Jeffrey D. Adams
Alan Evan Schoenfeld

       
           Judge Lynch and Judge Barron are recused and did not participate in this matter.
Juan S. Lopez
Francis J. Nolan
Richard A. Oetheimer
Keith A. Mitchell
David S. Kantrowitz
Michael R. Hagopian
Donald W. Seeley Jr.
Erika J. Hoover
Gregory N. Blase
Andrew C. Glass
Marissa I. Delinks
Samuel Craig Bodurtha